Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                    ATTORNEYS FOR APPELLEE:

NAJEE S. BLACKMAN                                    GREGORY F. ZOELLER
Pendleton, Indiana                                   Attorney General of Indiana

                                                     JUSTIN F. ROEBEL
                                                     Deputy Attorney General

                                                                                   FILED
                                                     Indianapolis, Indiana

                                                                               Sep 05 2012, 9:47 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                       CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




NAJEE S. BLACKMAN,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 34A02-1203-CR-335
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE HOWARD SUPERIOR COURT
                         The Honorable Lynn Murray, Special Judge
                              Cause No. 34D02-0101-CF-16


                                         September 5, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                        Case Summary

        Najee S. Blackman appeals the trial court’s denial of his motion to correct

erroneous sentence.        Because Blackman alleges sentencing errors that require

consideration of matters beyond the face of the sentencing judgment, a motion to correct

erroneous sentence was not the appropriate vehicle for him to use. Accordingly, we

conclude that the trial court properly denied Blackman’s motion.

                                Facts and Procedural History

       In March 2001, Blackman was found guilty by a jury of Class B felony robbery

for robbing a Quick Cash in Kokomo, Indiana, in 2000. In April 2001, the trial court,

finding an aggravator and no mitigators, sentenced him to twenty years in the Department

of Correction.1 Appellant’s App. p. 9, 26, 27. Blackman appealed arguing, among other

issues, newly discovered evidence, prosecutorial misconduct, and ineffective assistance

of trial counsel. We affirmed Blackman’s conviction. Blackman v. State, No. 34A04-

0108-CR-369 (Ind. Ct. App. June 20, 2002), trans. denied.

       In January 2006, Blackman sought post-conviction relief arguing ineffective

assistance of appellate counsel. The post-conviction court denied relief, and we affirmed.

Blackman v. State, No. 34A04-0810-PC-626 (Ind. Ct. App. June 24, 2009), trans. denied.

       In February 2012, over a decade after he was convicted, Blackman filed a pro se

motion to correct erroneous sentence. Blackman argued that his sentence was “erroneous

on its face,” cited numerous sentencing statutes that he claimed were not followed, and

       1
          The trial court’s April 2001 sentencing order does not identify the aggravator but rather
provides, “The aggravating factor is stated on the record. The Court finds no mitigating factors for
reasons stated on the record.” Appellant’s App. p. 26. According to both parties, however, the
aggravating factor was Blackman’s extensive criminal history, including seven convictions, three of
which were felonies. Id. at 97.
                                                 2
made various arguments which are difficult to follow. Appellant’s App. p. 33-34. The

State filed an answer claiming that Blackman’s motion appeared to be a motion to modify

his sentence. The State objected to any modification of Blackman’s sentence because of

the length of time that had passed. The trial court denied Blackman’s motion.

      Blackman, pro se, now appeals.

                                Discussion and Decision

      Blackman contends that the trial court erred in denying his motion to correct

erroneous sentence. An inmate who believes he has been erroneously sentenced may file

a motion to correct the sentence pursuant to Indiana Code section 35-38-1-15:

      If the convicted person is erroneously sentenced, the mistake does not
      render the sentence void. The sentence shall be corrected after written
      notice is given to the convicted person. The convicted person and his
      counsel must be present when the corrected sentence is ordered. A motion
      to correct sentence must be in writing and supported by a memorandum of
      law specifically pointing out the defect in the original sentence.

Ind. Code § 35-38-1-15; see also Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008). The

purpose of this statute “is to provide prompt, direct access to an uncomplicated legal

process for correcting the occasional erroneous or illegal sentence.” Robinson v. State,

805 N.E.2d 783, 785 (Ind. 2004) (quotation omitted). Accordingly, a motion to correct

sentence may only be filed to address a sentence that is “erroneous on its face.” Neff, 888

N.E.2d at 1251 (citing Robinson, 805 N.E.2d at 786). Claims that require consideration

of the proceedings before, during, or after trial may not be presented by way of a motion

to correct sentence. Robinson, 805 N.E.2d at 787. Sentencing errors that are not facially

apparent must be addressed via direct appeal or post-conviction relief. Neff, 888 N.E.2d

at 1251. In addition, a motion to correct erroneous sentence may only arise out of

                                            3
information contained on the formal judgment of conviction, not from the abstract of

judgment. Id.

      Initially, we note that Blackman’s sentence is facially valid.      The trial court

sentenced him to twenty years in the Department of Correction for Class B felony

robbery. Appellant’s App. p. 26. This sentence was within the permissible range of

sentences for Class B felony convictions at the time of Blackman’s offense. See Ind.

Code § 35-50-2-5 (1998).

      Blackman challenges his sentence on numerous grounds, but the State argues that

his challenges require consideration of factors outside the face of the judgment. We

agree. For example, Blackman argues that the trial court failed to provide his presentence

investigation report “in advance” and that he is entitled to relief under Blakely v.

Washington, 542 U.S. 296 (2004). Appellant’s App. p. 34. Blackman also argues that

the trial court improperly used his prior conviction to increase his sentence. Blackman’s

challenges, however, require examination of matters outside the face of the sentencing

judgment, which is not permitted under a motion to correct erroneous sentence. See, e.g.,

Fulkrod v. State, 855 N.E.2d 1064, 1067 (Ind. Ct. App. 2006) (noting that whether a

sentence violates Blakely is not the type of claim that may be brought by a motion to

correct erroneous sentence).

      Because the motion to correct erroneous sentence was not the appropriate vehicle

for Blackman to use, the trial court properly denied his motion to correct erroneous

sentence.




                                            4
      Affirmed.

MATHIAS, J., and BARNES, J., concur.




                                       5